LYONS, Judge.
Delivered the resolution of the court to the following effect. That, if the forthcoming bond be not forfeited, at the time, when the injunction issues, the penalty is saved; because the compliance with the condition would be useless, as the property must be restored immediately, that *297it was delivered to the sheriff; and therefore the law would dispense with it. But, if the forthcoming bond is forfeited before the injunction issues, the injunction does not discharge it, but the obligors continue liable still. That as the court were clear upon this point, they left that relative to the notice undecided.
Judgment of the District Court reversed.